[Cite as Cincinnati Bar Assn. v. McBeth, ___ Ohio St.3d ___, 2014-Ohio-5336.]




                    CINCINNATI BAR ASSOCIATION v. MCBETH.
   [Cite as Cincinnati Bar Assn. v. McBeth, ___ Ohio St.3d ___, 2014-Ohio-
                                          5336.]
  (No. 2013-0569—Submitted December 1, 2014—Decided December 4, 2014.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Steven James McBeth, Attorney
Registration No. 0063426, last known business address in Cincinnati, Ohio.
        {¶ 2} The court coming now to consider its order of April 22, 2014,
wherein the court pursuant to Gov.Bar R. V(6)(B)(3) suspended respondent for a
period of two years, with 18 months of the suspension stayed on conditions, finds
that respondent has substantially complied with that order and with the provisions
of Gov.Bar R. V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio. It is further ordered that respondent is
placed on probation for a period of 18 months in accordance with Gov.Bar R.
V(9) and consistent with the opinion rendered herein on April 22, 2014.
        {¶ 4} It is further ordered that in accordance with Gov.Bar R. V(9), on or
before 30 days from the date of this order relator shall file with the clerk of this
court the name of the attorney who will serve as respondent’s monitor. It is
further ordered that at the end of respondent’s probationary period, relator shall
file with the clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
                             SUPREME COURT OF OHIO




       {¶ 5} It is further ordered that at the end of the probationary period
respondent may apply for termination of probation as provided in Gov.Bar R.
V(9). It is further ordered that respondent’s probation shall not be terminated
until (1) respondent files an application for termination of probation in
compliance with Gov.Bar R. V(9)(D), (2) respondent complies with this and all
other orders issued by this court, (3) respondent complies with the Rules for the
Government of the Bar of Ohio, (4) relator files with the clerk of this court a
report indicating that respondent has complied with the terms of the probation,
and (5) this court orders that the probation be terminated.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ________________________




                                          2